DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/22 has been entered.

Response to Arguments
Applicant's arguments filed 08/25/22 have been fully considered but they are not persuasive. 
On page 7 regarding claim objections Applicant argues amendments overcome the objections of record. 
The Examiner respectfully ****
On pages 8-9 Applicant argues amendments overcome the rejections of record.
The Examiner respectfully refers to the rejection below regarding new claim amendments. 

Drawings
The drawings are objected to because ***.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 11, 15-16 are objected to because of the following informalities: 
Claim 15 is objected to for referring to “a leaflet reinforcing member the leaflet reinforcing member”. It appears punctuation and a transition word are missing from the claim.
As regards claims 11 and 15-16: 
The specification [0090] states that the stiffness characteristics of the leaflet first and second regions can be affected by having the leaflet be a laminate of multiple layers of composite material. “Additional layers of composite material are provided in the leaflet first side region” which imparts additional stiffness as compared with the second side region. However, the specification [0100] states that the first leaflet thickness is ten times greater than the second thickness, and [0132] states that there are 31 layers of the composite forming the leaflets with a reinforcing member ([0133]) being attached thereto which creates ([0137]) a leaflet thickness on the first region of about 281 microns and a leaflet thickness on the second region of 27 microns. Since the specification states that the final leaflet has a thickness of 25 microns ([0132]), it is clear that the leaflet doesn’t include increased thickness on one side and a reinforcing member, since the leaflet’s increased thickness is apparently due entirely to the present of the “reinforcing member” which, as the Examiner best understands, is just an additional two to three, 0.1mm thick ePTFE layers ([0135] and [0137] the thickness of the additional layers is 254 microns over the 27 micron thickness of the base leaflet which equates to 2.54 mm). 

Accordingly, there doesn’t appear to be support for:
*there being a leaflet reinforcing member in addition to the areas of increased thickness (claims 11 and 15-16) 
*the reinforcing member changing the bending stiffness (e.g. as opposed to the increased thickness, depending on whether or not these are the same thing) (claim 16)

Accordingly, there appears to be a lack in clarity for:
*whether or not the reinforcing member and increased thickness are the same thing (and if not, how they are different) (claims 11 and 15-16)

Accordingly, there is a lack of guidance from the specification for making/recreating the invention for:
*what proportion of the leaflet’s increased are of thickness (e.g. that 254 micron thickness over the existing base 27 micron leaflet thickness), is due to the increased thickness and what part is due to the reinforcing member (claims 11 and 15-16)

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; (member)
(B) the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that"; ("leaflet reinforcing" and "operable to the leaflet first side region of each first leaflet with a bending stiffness greater than bending stiffness of the leaflet second side region of the first leaflet")
(C) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “leaflet reinforcing member” in claims 1, 3-19, and 21-28.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The “leaflet reinforcing member” is accordingly understood to be  a reinforcing “layer” of material (item 149; [0117], [0133])
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-5, 9, 12-14, 21, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (US 20030097175 A1), hereinafter known as O’Connor.
Regarding claims 1 O’Connor discloses a prosthetic valve comprising:
a plurality of leaflets (Figure 2);
each leaflet including a leaflet first side region and an opposite second side region (Annotated Figure 13),
a first surface operable to face toward an inner surface of a support structure when the leaflets are in a closed configuration (Figure 2; leaflet top surfaces visible from this angle) and a second surface operable to face toward an orifice of a support structure when the leaflets are in an open configuration (Figure 2; leaflet bottom surfaces which face into the orifice from this angle);
wherein at least a first portion of the leaflet first side region having a first thickness, and the second side region having a second thickness (this is inherent),
wherein one side is thicker than the other ([0043]),
each leaflet first side region contributes to a smaller geometric orifice area of the prosthetic valve as compared with the leaflet second side region when the valve is in a fully open position (the Examiner notes that the “first side region” and “second side region” are arbitrarily designated (see annotated figure 13 below). The amount that each first/second region contributes to the geometric orifice area is accordingly understood to be based upon exactly where the delineation exists. Since this is arbitrary, the line to define the first side region is capable of being drawn so that it contributes to a smaller geometric orifice area than the second side region. Since the thicker part of the leaflet will inherently stick into the opening of the valve further than the thinner part of the leaflet, the part of the second side region which faces away from the support structure is spaced/separated from the inner surface of the support structure at least by the distance of its thickness);
but is silent with regards to the first thickness is greater than the second thickness, and 
the a portion of the first surface of each leaflet side region being positioned to conform to an inner surface of a support structure, and a portion of the first surface of each leaflet second side region is positioned to be spaced from the inner surface of the support structure.
However, regarding claims 1 O’Connor discloses that each leaflet can have its thickness be different from the thickness of the second half of the leaflet ([0043], [0131]). Notably, there are two embodiments in which this can occur, one where the first leaflet portion is thicker, and the other where the second leaflet side is thicker. The Examiner understands either of these to be obvious based on the disclosure of O’Connor since these are the only two options. Accordingly, the first side region of the first leaflet being thicker than the second is believed to be taught or at least rendered obvious by O’Connor.
Further, as regards to a portion of the first surface of each leaflet side region being positioned to conform to an inner surface of the support structure, and a portion being spaced therefrom, the applicant is respectfully advised that it has been held by the courts that where a prior art apparatus is identical or substantially identical in structure, claimed properties or functional characteristics are presumed to be inherent, and a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01. In this case, O’Connor teaches all the structural features of the claimed invention (as detailed above) and was therefore considered to anticipate the cited functional limitations of having a portion of the first surface of each leaflet side region positioned to conform to the support structure and a portion which is spaced therefrom. In this case, since O’Connor discloses half of its leaflet being thicker than the other half, and since Applicant’s specification attributes this “space” between the leaflet and frame resulting from the relative stiffness between the two halves of the leaflets ([0048], [0082]), and the stiffness characteristics of the leaflets being dependent on the thickness/additional layers of material on one side, the leaflets of O’Connor must inherently perform and open in the same manner as Applicant’s. 


    PNG
    media_image1.png
    480
    621
    media_image1.png
    Greyscale

Regarding claim 3 O’Connor teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses each leaflet second side region of the first leaflet is configured to open further than each corresponding first side region during forward flow of a fluid through the prosthetic valve of up to 350 mL/sec  (This is claimed as a function limitation. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of O’Connor discloses all the structural limitations required to perform the recited functional language (e.g. one side region of the leaflet being thicker than the other), and is thus considered to anticipate the claimed apparatus. See also Annotated Figure 13, Figure 1, and the rejection to claim 1 above; this is described by Applicant’s specification as being equivalent to not extending further into the valve orifice [0083]).
Regarding claim 4 O’Connor teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses in the open position, each leaflet first side region of the first leaflet contributes a smaller geometric orifice area as compared to each corresponding leaflet second side region of the first leaflet (see Annotated Figure 13, Figure 1, and the response/rejection to claim 28 above),
but is silent with regards to it being up to 70% smaller.
However, regarding claim 4 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the first side region of the first leaflet contribute “up to a 70% smaller geometric orifice area" as compared with the second side region of the first leaflet since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233. In this case, the amount each region contributes to the orifice area would have been optimizable by a person of ordinary skill.
Regarding claim 5 O’Connor teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further teaches each first side region of the first leaflet has a bending stiffness greater than the bending stiffness of each corresponding second side region of the first leaflet (it is inherent that the part of the leaflet that has an increased thickness will likewise experience increased stiffness, since more layers/amount of material will increase the stiffness of the planar object (in the same manner as one piece of paper is less stiff than a ream of paper)). 
Regarding claim 9 the O’Connor Bruchman Combination teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor discloses the first thickness is greater than 110% of the second thickness ([0131] while the range of thicknesses of 40-500 microns is referring to the “uniform thickness” leaflet, the variable thickness of the leaflet is discussed directly after this. If the thickness ranging between the two sides of the leaflet isn’t disclosed by O’Connor as being 40 microns on the thin end and 500 microns on the thick end, this is at a minimum understood to be made obvious in light of O’Connor [0131]. In this light, a thickness of 40 microns on the thinner end, and a thickness of 500 microns on the thicker end would have the first thickness being more than 110% that of 40 microns.).
Regarding claim 12 O’Connor teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses the first leaflet comprises a polymeric material ([0020]).
Regarding claim 13 O’Connor teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses the valve further comprises:
a leaflet frame having a tubular shape (Fig 2 item 1),
the frame defining a plurality of leaflet windows (understood to be the space that the frame defines from which the leaflet extends (see Applicant’s specification [0041])), wherein each of the leaflet windows include a leaflet window first side opposite a second side, and a leaflet window base therebetween, wherein a leaflet window side of one leaflet windows is adjacent to a leaflet window side of an adjacent leaflet window, wherein the plurality of leaflets coupled are coupled to the frame, each leaflet includes a free edge and an opposite base coupled to the window base, and 
a leaflet central region between each leaflet first side region and the second side region, wherein the leaflet first side region is coupled to the leaflet window first side and the second side region is coupled to the leaflet window second side (The space within the frame that first leaflet occupies is considered to be the “first leaflet window”, with the leaflet being attached in place to respective window features and interconnected by the frame as the claim requires).
Regarding claim 14 O’Connor teaches the valve of claim 13 substantially as is claimed,
wherein O’Connor further discloses the leaflet window first and second window section sides of adjacent leaflets terminate at a commissure post, wherein the first side region of each leaflet is coupled to the leaflet window first side of a corresponding leaflet window, and the leaflet second side region coupled to the leaflet window second side of a corresponding leaflet window, and the leaflet central region of each leaflet being coupled to a the leaflet window base of a corresponding leaflet window (see the rejection/explanation to claim 13 above in light of O’Connor’s Abstract, which describes the leaflets attached at posts).
Regarding claim 21 O’Connor teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses each of the plurality of leaflets comprises a laminate ([0127] the leaflet can be manufactured via laminate processes).
Regarding claim 28 see the rejection to claim 1 above.

Claims 6-8, 10-11, 15-19, 22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor as is applied above in view of Bruchman et al. (US 20120253453 A1) hereinafter known as Bruchman.
Regarding claim 6 the O’Connor teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further teaches the first portion of each first side region is thicker than each second side region (see the rejection to claim 1 above),
but is silent with regards to the areas of increased thickness being due to the number of composite layers in each region. 
However, regarding claim 6 Bruchman teaches a heart valve made of a composite layers (abstract; [0039], [0037]).  O’Connor and Bruchman are involved in the same field of endeavor, namely heart valve leaflets. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by making the leaflets out of a composite material as is taught by Bruchman since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
As regards the first side region including more of the layers, the Examiner notes the inherency (or at least the obviousness) of the increased thickness of O’Connor being due to the presence of more layers.
Regarding claim 7 the O’Connor Bruchman Combination teaches the valve of claim 6 substantially as is claimed,
wherein O’Connor further teaches the first portion of the leaflet first side region of the first leaflet has a thickness that is up to ten times more than a thickness of the leaflet second side region of the first leaflet ([0131] while the range of thicknesses of 40-500 microns is referring to the “uniform thickness” leaflet, the variable thickness of the leaflet is discussed directly after this. If the thickness ranging between the two sides of the leaflet isn’t disclosed by O’Connor as being 40 microns on the thin end and 500 microns on the thick end, this is at a minimum understood to be made obvious in light of O’Connor [0131]).
Regarding claim 8 the O’Connor Bruchman Combination teaches the valve of claim 7 substantially as is claimed,
wherein O’Connor further discloses the thickness of the first side region of the first leaflet is approximately 280 micrometers ([0131] 280 microns is between 40-500 microns),
but is silent with regards to the thickness of the second side region of the leaflet being approximately 25 microns.
However, regarding claim 8 Bruchman further teaches leaflets can be less than about 25 microns (see Bruchman claim 23). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the second side region so that it was thinner than O’Connor’s 40 microns, since it has been held that where the general conditions of a claim are disclosed in the prior art (e.g. a leaflet ranging in thicknesses), discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.). 
Regarding claim 10 the O’Connor Bruchman Combination teaches the valve of claim 6 substantially as is claimed,
wherein the Combination further teaches the first portion of each leaflet first side region is a leaflet reinforcing member (Bruchman teaches the leaflets can be made of composite materials, one layer of which is a reinforcing layer; see for example [0047], [0039] which states that there are at least three layers present), and
wherein the leaflet reinforcing member is operable to provide the leaflet first side region of each first leaflet with a bending stiffness greater than bending stiffness of the leaflet second side region of the first leaflet (see the rejection to claim 5 above: this is inherent).
Regarding claim 11 the O’Connor Bruchman Combination teaches the valve of claim 10 substantially as is claimed,
wherein the Combination further teaches the leaflet reinforcing member comprises at least one additional layer of composite material coupled to the leaflet first side region of the first leaflet (see the rejection to claim 10 above).
Regarding claim 15 O’Connor teaches the valve of claim 13 substantially as is claimed,
but is silent with regards to a leaflet reinforcing member.
However, regarding claim 15 Bruchman teaches a heart valve made of a composite layers (abstract; [0039], [0037]). One of these layers (on the first side region of O’Connor) is understood to be a “reinforcing layer” (see the rejection to claim 10 above). O’Connor and Bruchman are involved in the same field of endeavor, namely heart valve leaflets. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by making the leaflets out of a composite material (one of which being a “reinforcing layers” in name) as is taught by Bruchman since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). The use of composite materials can help optimize leaflet properties if desired. As regards the reinforcing member extending to a free edge of the leaflet, the Examiner notes that based on the disclosure of O’Connor in which the first leaflet side inherently extends to a free edge, the inherency of the reinforcing member which helps make up the area of increased thickness in the first region is evident.  
Regarding claim 16 O’Connor teaches the valve of claim 1 substantially as is claimed,
wherein O’Connor further discloses a leaflet frame a leaflet frame having a tubular shape (Figure 2 item 1), 
the frame defining a plurality of leaflet windows wherein each window includes a leaflet window first side opposite and coupled to a second side, wherein a leaflet window side of one leaflet window is interconnected with a leaflet window side of an adjacent leaflet window, wherein the plurality of leaflets are coupled to the leaflet frame, each including a free edge extending across the leaflet window first side and second side (see the rejection to claim 13 above), 
such that at least a portion of each leaflet first side region is positioned spaced from the leaflet frame when the plurality of leaflets are in a fully open configuration (see the rejection to claim 1 above);
but is silent with regards to there being a plurality of leaflet reinforcing members which are coupled to a separate and corresponding leaflet window first side of the plurality of leaflets so that the first side region is stiffer than the second side region when fully open.
However, regarding claim 16 see the rejection to claim 15 above.
Regarding claim 17 see the rejection to claim 14 above.
Regarding claim 18 O’Connor teaches the valve of claim 17 substantially as is claimed,
but is silent with regards to the commissure posts including vertical elements.
However, regarding claim 18 Bruchman teaches a heart valve that includes vertical elements extending from commissure posts (see at least Figure 6a or 8: any of the struts that extend up or down from that point are considered to be a vertical element).  O’Connor and Bruchman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by including vertical elements from the commissure posts as is taught by Bruchman in order to provide an additional stabilizing element that allows anchoring within a the valve annulus of a native heart valve, thereby improving anchoring and therefore valve longevity and safety. 
Regarding claim 19 the O’Connor Bruchman Combination teaches the valve of claim 16 substantially as is claimed,
wherein O’Connor further discloses there are three adjacent interconnected leaflet windows (including the first window) (Figure 13 shows three leaflets, and based on the definition of the windows there are also three windows),
but is silent with regards to the window each being trapezoidal in shape.
However, regarding claim 19 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a trapezoidal shaped leaflet window since it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by O’Connor.
Regarding claim 22 O’Connor teaches the valve of claim 21 substantially as is claimed,
but is silent with regards to the material of the laminate.
However, regarding claim 22 Bruchman teaches a heart valve that includes a laminate with more than one layer of a fluoropolymer membrane ([0039], [0042] multiple layers of ePTFE membrane ([0042]) are layered to form the composite material of the desired thickness ([0047])).  O’Connor and Bruchman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by having the material taught by Bruchman since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 23 the O’Connor Bruchman Combination teaches the valve of claim 1 substantially as is claimed,
but is silent with regards to the valve material being a film with a fluoropolymer membrane with elastomer present in pores.
However, regarding claim 23 Bruchman teaches a heart valve that includes a film having at least one fluoropolymer membrane having a plurality of pores and an elastomer present in a portion of the pores of the membrane ([0007]). O’Connor and Bruchman are involved in the same field of endeavor, namely heart valves. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the valve of O’Connor by having the leaflet material taught by Bruchman since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 24 the O’Connor Bruchman Combination teaches the valve of claim 23 substantially as is claimed,
wherein Bruchman further teaches the film comprises less than about 80% fluoropolymer membrane by weight ([0007]).
Regarding claim 25 the O’Connor Bruchman Combination teaches the valve of claim 23 substantially as is claimed,
wherein Bruchman further teaches the elastomer comprises a copolymer of tetrafluorothylene and perfluromethyl vinyl ether ([0049]; PMVE is a PAVE). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the material of the elastomer within the pores of the O’Connor Bruchman Combination to be PAVE since it has been held by the courts that selection of a prior art material on the basis of its suitability for its intended purpose is within the level of ordinary skill. In re Leshing, 125 USPQ 416 (CCPA 1960) and Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Regarding claim 26 the O’Connor Bruchman Combination teaches the valve of claim 23 substantially as is claimed,
wherein Bruchman further teaches the elastomer comprises a copolymer of tetrafluorothylene and perfluromethyl vinyl ether ([0049]).
Regarding claim 27 the O’Connor Bruchman Combination teaches the valve of claim 23 substantially as is claimed,
wherein Bruchman further teaches the fluoropolymer membrane comprises ePTFE ([0042]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/26/22